AUSTIN.                TXXAS               78711



                                                      September              10,      1975



Honorable            Wilson           E.     Speir                                             Opinion           No.      H-     687
Director
Texas         Department              of Public               Safety                           Re:        Effect         of 1975 amendments                        to
P.      0.    Box      4087                                                                    article          6687b,         section             5(b),       V. T. C. S.
Austin,         Texas              78773


Dear         Colonel      Speir:


               You     have         requested              our     opinion            regarding           the      effect        of House               Bill   827,
found        at Acts      1975,         64th          Leg.,        ch.       113, p.         267.        The      Act     provides,                in pertinent
part:


                              Section            1.     Subsection             (b),      Section          5,     Chapter          173,       Acts
                              of the        47th        Legislature,                 Regular            Session,          1941,        as
                              amended                 (Article       6687b,           Vernon’s            Texas          Civil        Statutes),
                              is     amended             to read            as follows:


                              (b)    No person                who      is     under        the age         of twenty-one                    (21)
                              years         shall        drive       any       motor         vehicle           except        a taxicab
                              while         in use        as a public               or    common               carrier         of persons,
                              nor     until           he has       been       licensed            as a chauffeur.                     No
                              person             who     is      under       the age         of     nineteen            (19) years
                              shall        drive         a taxicab           while        in use         as a public             or    common
                              carrier            of persons,                nor      until    he has           been      licensed            as a
                              chauffeur.                 However,              the       governing             body      of a home-rule
                              city     having            a population               of more             than     800, 000,            according
                              to the        last        preceding             federal         census,            may        authorize              by
                              ordinance                the issuance                of temporary                 taxicab        permits              to
                              persons             who      are      qualified            by age         to drive         a taxicab             and
                              who      hold           a valid      Texas           operator’s             license.           A temporary
                              taxicab            permit          must        be issued            for     a definite           period          of
                              time         not     to exceed             10 days         and may           not be issued                   to the
                              same          individual             more        than       once       every        90 days.              The         holder




                                                                       p. 2988
The      Honorable              Wilson           E.     Speir         - page        2




                                of a valid            temporary                taxicab           permit            may      operate            a
                                taxicab         while          it is in use             as a public                or     common
                                carrier          of persons.                   Temporary                   taxicab         permits             mar
                                be issued             only       in connection                   with      special          events         in
                                the     city     being         attended            by     out-of-city               visitors         resulting
                                in demand              for       transportation                   beyond           the     capabilities                 of
                                established                transportation                     facilities           and     may      not        be issued
                                for     the     purpose            of providing                  transportation                  in lieu           of
                                transportation                   services           suspended                 or    lapsed          as    the       result
                                of a dispute               between            employees                 and       their      employer.                   Proof
                                of liability            insurance               coverage             in an amount                  equal           to that
                                required             by locally              franchised              taxicab            companies               shall         be
                                required             before        a temporary                    taxicab          permit          may         be issued.
                                (Language              added          by 1975 amendment                            is    underscored.)


You      ask      whether             this     amendment                of     section           5(b)      of article            6687b,            V. T. C. S.,
re-establishes                  minimum                ages       of 21 and 19 years                        for     the purposes                   set       forth
therein,           and also,             whether             the permits                whose         issuance             by certain               home-rule
cities      is     authorized                by the amendment                      are         effective           only      within        the          geographical
area       of the       particular              home-rule               city.


                 That    portion             of section            5(b)      which            establishes               minimum            age          require-
ments        for     the    operation                of certain             motor         vehicles            was         not amended                   and     was
re-enacted              verbatim              from         the    1969 amendment                        to article            6687b.               In 1973,          however,
the      Legislature             enacted             article          5923b,        which           provides              that    any:


                                law,         rule,      regulation,                or     ordinance               which          extends           a
                                right,         privilege,              or    obligation              to a person                 on the
                                basis         of a minimum                   age    of        21,    20,      or    19 years             shall
                                be interpreted                   as    prescribing                  a minimum                age     of 18
                                years.


As     a result,           as    of the         effective             date     of art:icle            5923b,            August           27,       1973,       the
scope       of section                5(t) of article            668713 was              effectively               altered         by operation                    of law
to establish             a minimum                   age     of 18 years                for      each       of the privileges                      granted.
See      Attorney          General             Opinion           H-82         (1973).            We        must         determine              whether             the
Legislature              by the 1975 amendment                                intended              to re-establish                 the        minimum               age
requirements                of section                5(b)     that     existed           prior         to August             27,     1973.




                                                           P. 2989
The      Honorable            Wilson             E.     Speir         - page            3




              The      mere      presence,                     in amended                   section           5(b),         of the        precise            language
of the     earlier       statute            is        not in itself            determinative                        of the question                    since,         by
virtue     of article          3,    section                  36 of the           Texas             Constitution,                  the      Legislature,                  in
amending            section      5(b),           was          obliged         to “re-enact                    and publish                 at length”            the
entire      section.


              The      Texas        Supreme                   Court         has        stated        that      the         “paramount                 rule”     in
construing           a statute         is        to ascertain                 and        give        effect         to the intention                    of the
Legislature.             Dolan         v.        Walker,              49 S. W.                2d 695,           697        (Tex.         Sup.        1932).          The
legislative          intent,        “rather              than         the    strict           letter        of the act,              ” is         deemed        controlling.
Cityjof       Mason       v.    West             Texas          Utilities              Co.,          237 S. W.              2d 273,           278       (Tex.        SUP.

1951).        When      necessary                 to effectuate                   or    preserve               the         obvious          intention           of the
Legislature,            a court         will            depart         from         the        exact        and       literal         language               of a statute:


                          A literal               interpretation                       will       be avoided                if    reasonably
                          possible                when          to give           a literal            interpretation                     would
                          nlainlv            thwart             the     purposes                  of the      Leeislature.                    or
                          would-lead                    to absurdity.                       Texas        State-Board                     of Dental
                          Examiners                      v.     Fenlaw,                357 S. W.              2d 185,             189 (Tex.            Civ.
                          App.         --        Dallas          1962,         no writ).


              If the    minimum                  age      provisions                   of section              5(b)        are      read          literally,         it
is   necessary          to hold        that            House          Bill     827 partially                    repeals             the      minimum                age
provisions           established                 by article             5923b.                In Cole          v.      State,         ex ref.            Cobolini,
170 S. W.        1036,        1037     (Tex.             Sup.         1914),        the Supreme                     Court           indicated            the    standard
governing           repeals         by implication:


                                 Repeals                 b, implication                       are      never          favored.               Laws         are
                          enacted                with         a view         to their             permanence,                     and       it is      to be
                          supposed                    that     a purpose                on the part                 of the lawmaking                         body
                          to abrogate                    them         will        be given             unequivocal                  expression.
                          Knowledge                     of an existing                      law      relating          to the         same            subject
                          ,is likewise                  attributed                to the          Legislature                    in the      enactment
                          of a subsequent                         statute:             and when               the      later        act      is     silent
                         -as to the                   older      law,        the presumption                          is    that      its     continued
                          operating                   was       intended,               unless           they       present           a contradiction
                          so positive                    that     the purpose                     of repeal            is        manifest.              To
                          avoid        a state                of conflict              an implied               repeal             results           where          the
                          two       acts          are         in such         opposition.                     But the antagonism                           must
                          be absolute--so                         pronounced                      that     both        cannot            stand.




                                                                        p. 2990
The      Honorable             Wilson         E.      Speir         - page       4




                                      Though          they     may        seem        to be repugnant,                      if it is
                              possible           to fairly          reconcile              them,          such      is     the duty
                              of the        court.           A construction                  will     be sought              which
                              harmonizes                them        and      leaves         both      in concurrent                  operation,
                              rather          than      destroys           one       of them.              If the        later      statute
                              reasonably              admits          of a construction                      which         will     allow
                              effect        to the       older       law     and       still      leave       an ample              field     for
                              its     own      operation,             a total        repugnance                cannot            be said       to
                              exist,         and      therefore           an implied                repeal        does       not     result,
                              since         in such          case     both       may        stand      and        perform            a distinct
                              office.


            We        believe          that     the     two      statutes         can       be harmonized                    by attributing                 the
verbatim          re-enactment                   of the        minimum               age       provisions            of the 1941 amendment
to section            5(b)    to legislative                 oversight.              We      are      buttressed                 in this     conclusion
by the      caption           to House           Bill     827,       which        provides:


                              An      Act     relating          to the authority                    of certain            home-rule
                              cities        to issue          a temporary                  permit          to a person              with      an
                              operator’s              license          to operate              a taxicab;           amending                Sub-
                              section          (b),     Section         5,    Chapter              173,      Acts        of the      47th
                              Legislature,                Regular            Session,             1941,      as amended
                               (Article         6687b,          Vernon’s             Texas          Civil      Statutes);            and
                              declaring              an emergency.


Nowhere   in the caption                        is there   any             indication    that                the Legislature      intended                        to
alter the minimum     age                       requirements                 as established                    by article    5923b.     It is
proper       to look           to the        title      of an amending                 act       to aid       the    description               of the
amending           clause,             especially             where,         from          the     body      of the act,             the intent            of
the     Legislature             is     doubtful          or    obscure.              Shipley          v.     Floydada              Independent
School      District,                250 S. W.          159 (Tex.            Sup.       1923).            It is     our      opinion,          then,         that
the    1975 amendment                       to article          6687b        does       not alter            the     minimum                age     require-
ments       for       operators             of common               carriers           which         became              effective          on the         enact-
ment      of article            5923b         in 1973.


                You     also        ask     whether           the    temporary                 taxicab        permits              authorized              by the
1975 amendment                       to article         6687b        are      effective             statewide             or whether               their
effect     is     restricted              to the geographical                     area           of the      issuing         home-rule               city.
As    a general              rule,        the police           power         of a municipal                  corporation               may         be exer-
cised      only       within          the    territory           of the       municipality.                   6 McQuillin,                  Municipal
Corporations                 § 24. 57 (3d ed.                 1969).         The       Supreme              Court         has      declared           that:



                                                              p. 2991
The       Honorable                  Wilson        E.      Speir         - page         5




                                     . . . the jurisdiction                   and power                exercised             by a
                                  municipal               corporation              is       and    must       be confined             to
                                  the       territory         of its        situs.                . . City     of Arlington                v.
                                  Lillard,             294 S. W.            829,        830       (Tex.      Sup.      1927).


Unless           the     Legislature                 has     expressly              conferred                extra-territorial                    powers
upon      a city,             “its     jurisdiction             is     ordinarily              limited         to its        boundaries.                 ”    Ex
park        Ernest,             136 S. W.               2d 595       (Tex.         Crim.            App.      1939).          See     also        City
Sweetwater                v.      Hamner,               259 S. W.           191 (Tex.              Civ.      App.       --     Fort        Worth             1923,
writ      dism’d).


                House           Bill        827 does         not      expressly               grant        to home-rule               cities         having
a population                of more             than       800,000          the      authority             to issue          temporary              taxicab
permits           which   are effective     beyond   the city’s                                      jurisdiction.               Moreover,       the
statute,          by restricting     issuance    of the permits                                        to periods              in which    there   are
“special           events             in the       city     being        attended             by out-of-city             visitors               resulting            in
demand            for     transportation                    beyond          the capabilities                  of established                    transportation
facilities,             ” implies             that      the permits            would              be necessary               only     within             the jur-
isdiction          of the particular                       city.         Other          statutes          dealing       with        a municipality’s
vehicle-licensing                        authority           expressly              circumscribe                 the     city’s       jurisdiction.
Article          6698,          V. T. C. S.,               affirms          the authority                  of “incorporated                     cities        and
towns         to license               and     regulate            the    use of motor                    vehicles       for      hire
                                                                                                                                  --in such
corporation.                ”        (Emphasis             added.)           Section              20 of article          1175 permits    a home-
rule      city      “[t]o        license,            operate         and      control           the operation     of all character                                  of
vehicles           using          the public              streets.          . . . ”           (Emphasis     added. ) In addition,                                   one
court      has          recognized              that,       even         without            a statute,         a home-rule               city      may         “regu-
late      the     operation              of vehicles               using      its public              streets. ” City of Amarillo                                   v.
Griggs           Southwest               Mortuary,             Inc.,         406 S. W.               2d 230 (Tex.   Civ. App.    --
Amarillo               1966,         writ      ref’d       n. r. e.)           (emphasis                  added).


                 We      believe            that     the    limiting          language              in these          cases       and       statutes,
together           with         the absence                in House          Bill        827 of any            express          grant           of authority
to the        specified               home-rule             cities        to issue            permits          that     would         be effective
beyond           the     city’s         geographical                 area     indicates              the intention              of the          Legislature
to confine              the     city’s        authority            to its     corporate               limits.           Accordingly,                     it is      our
opinion           that      temporary                taxicab         permits            issued            by a home-rule                 city       pursuant
to article              6687b         are      effective           only     within           the jurisdiction                 of the particular                      home-
rule      city.




                                                                              p. 2992
     The        Honorable     Wilson       E.    Speir      - page     6




                                                         SUMMARY


                              The       1975 amendment             to article        668713 does           not alter
                              the minimum            age     requirements             for     operation        of common
                              carriers       which        became       effective          on the     enactment         of
                              article      5923b     in 1973.         Temporary             taxicab       permits      issued
                              by a home-rule              city     pursuant        to article       6687b,      section     5(b)
                              are    effective       only    within     the jurisdiction              of the particular
                              home-rule          city.


                                                                                   Very     truly     your?,




                                                                      u            JOHN
                                                                                   Attorney
                                                                                              L.    HILL
                                                                                                    General      of Texas


AP              ROVED:




           r      -     -      --



     C.        ROBERT       HEATH,         Chairman
     Opinion          Committee


     jwb




                                                     p.     2993